DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
 
Status of the Claims
Cancelled: 12, 17-22, 24 and 25.
Pending and Examined herein: 1-11, 13-16, 23 and 26-30.

Applicant’s Response
Applicant's response, filed March 2, 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
On February 12, 2021 the Applicant filed a response to the Final Rejection mailed on December 24, 2020 under the After-Final Pilot Program.  As per the rules of the AFCP 2.0 program, an Interview was conducted with the Applicant on March 2, 2021 to discuss the Examiner’s findings to the proposed 
Subsequently, prior to the Office having a chance to mail a response to said  After Final, Applicant then filed an RCE on 2 March 2021.  As such, the RCE supersedes any filing After Final, as said claim After Final proposals were not entered. For the clarity of record, a summary of the Interview held on March 2, 2021 is included with this office action.
In this Office Action all references to the Specification refer to the originally filed Specification.

Specification
The disclosure is objected to because of the following informalities: 
The Specification at paragraphs 12 and 13, describe the following:
[0011] FIGURE 1 is a schematic illustration of a system for providing a
personalized care management system for an individual with digestive discomfort or
symptoms.
[0012] FIGURE 2 is an illustration of one embodiment of a care management.
It is noted however that Figure 2 is not described in the Specification as an embodiment of the system. The elements shown in Figure 2 are referred to in the description of the system shown in Figure 1 (see paragraphs 27-30 and 34) as well is in the description of “methods for developing personalized dietary and health advice for individuals”. See paragraph 25. The Applicant is asked to clarify whether the elements shown in Figure 2 represent an embodiment of the system of Figure 1 or, whether they are sub-elements of the system of Figure 1 or, whether they represent a method for developing personalized dietary and health advice.
Figure 2, shows element 260 as “fecal Sample”, however this numerical reference is not described in the Specification.
e 240” should be replaced with “personalized data 240”.
Paragraph 36 of the Specification reads as follows: “A personalized database is created that the data captured related to a specific client” which is grammatically incorrect. The Examiner suggests amending this paragraph to set forth that the database is created from or, based on the data captured. 
The Specification refers to numerical reference “270” as portal (paragraphs 62, 70, 71 and 77), web portal (paragraph 62) and web-based portal (paragraph 68). For the sake of consistency, the Applicant is asked to amend the Specification so that numerical reference 270 refers to one of portal, web portal or web-based portal.
Appropriate correction is required.

Claim Objections
Claims 9, 10, 23 and 29 are objected to because of the following informalities:  
In claim 9, a comma (,) should be inserted between “and” and “is capable” so that the clause reads: “...send queries to the person and, is capable of receiving information....”.
In claim 10, lines 8-9  “and, wherein,” should be inserted between “the processing” unit and “the processing unit is configured to correlate...”. So that the clause reads as follows: “wherein the intestinal microbiome analysis data is stored in a processing unit and, wherein c) the processing unit is configured to correlate....”.
In claim 10, line 13 a comma (,) should be inserted between “and” and “a heart rate monitor” so that the clause reads “d) an interactive web portal in communication with the fecal gas sensor device, the processing unit, and the person and, a heart rate monitor or a blood pressure monitor which communicates with the processing unit”.
In claim 23, lines 11-12  “wherein,” should be inserted between “the processing” unit and “the processing unit is further configured to extract, analyze...” so that the clause between lines 9-12 reads as follows: “d) a methane sensor that measures a methane level off gassed from the fecal sample, wherein the methane sensor is configured to communicate with the processing unit[[;]], wherein e) the processing unit is further configured to extract, analyze and correlate...”.
In claim 29, line 2 “microbiomes” should be replaced with “microbiome” (singular).
Appropriate correction is requested.

Claim Interpretation
Recitations in the claims directed to intended outcome and intended use are not considered as limiting the scope of the recited systems and kit claims herein. These include:
“.....for a personalized database” in claim 1, line 15. This recitation is directed to an intended use of the collected information about the person.
“.....for an intestinal microbiome analysis” in claim 2. This recitation is directed to an intended outcome of sending the fecal sample container to a laboratory.
“.....to determine an intestinal microbiome of the person at the time the fecal sample was taken” in claim 3. This recitation is directed to an intended outcome of the analyzed fecal sample.
“.....exhaled into a compartment of the sensor device that flows past the hydrogen detector” in claim 6, claim 13 and in claim 26. This recitation is directed to a description of the manner the breath sample is exhaled and the manner in which said breath sample flows.  
“.....to determine an intestinal microbiome of the person at the time the fecal sample was taken” in claim 3. This recitation is directed to an intended outcome of analyzing the fecal sample. 

In claims 9 and 27 the recitation that the web portal “is capable of receiving information from the person and analyzing the received information.....”  is interpreted as a computer-implemented limitation. The web portal capable of performing the recited functions of receiving and analyzing information is not considered as limited to a specific structure and, any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
“.....for sending the fecal sample container to a laboratory for an (the) intestinal microbiome analysis” in claim 10, lines 3-4 and in claim 28, lines 2-3. This recitation is directed to an intended use of the delivery package.
In claim 10, lines 12-14 the recitation that “the web portal is in communication with the fecal gas sensor device, the processing unit, and the person and a heart rate monitor or a blood pressure monitor which communicates with the processing unit”, is interpreted as requiring a web portal in a state of operation (communication with the fecal gas sensor device, the processing, the person, a heart rate monitor or a blood pressure monitor). As such, any web portal that can communicate with additional devices will meet the claimed limitation.  Further, neither the heart rate monitor nor the blood pressure monitor are positively recited as elements of the claimed kit and, as such, they are capable of communicating and, which can communicate with a processor.
In claim 14, the recitation that the data received, analyzed and correlated by the processing unit include “.....a series of exhaled hydrogen or methane level measurements of the person”  and “..... changes in the exhaled hydrogen or methane levels with specific changes in the intestinal microbiome analysis” is interpreted as directed to attributes of the data manipulated by the processing unit and, said recitation not considered as limiting the scope of the claim. 
In claim 16, the recitation that the data received, analyzed and correlated by the processing unit include “.....a series of off gassed methane level measurements of the person”  and “..... changes in the off gassed methane levels with specific changes in the intestinal microbiome, consumed dietary selections and a digestive discomfort level” is interpreted as directed to attributes of the data manipulated by the processing unit and, said recitation not considered as limiting the scope of the claim. 
“.....to provide individualized reminders, advice and coaching to the person” in claim 27. This recitation is directed to an intended use of the web portal.
In claim 29, the recitation that the data received, analyzed and correlated by the processing unit include “.....a series of fecal samples”, “..... changes in the microbiome” and “.....changes in the off gassed methane measurements..” is interpreted as directed to attributes of the data manipulated by the processing unit and, said recitation is not considered as limiting the scope of the claim. 
In claim 30, the recitation that the data received, analyzed and correlated by the processing unit include “.....a series of exhaled hydrogen levels”  and “..... changes in the microbiome and the off gasses methane level measurements” is interpreted as directed to attributes of the data manipulated by the processing unit and, is not considered as limiting the scope of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-16, 23 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Claim 1 is directed to a care management system for a person having a chronic digestive disease comprising a breath hydrogen gas sensor or a breath methane gas sensor, a fecal sampling kit comprising sensors, a processing unit in communication with the breath gas sensor and the fecal gas sensor, an interactive web portal and, a heart rate or blood pressure monitor. Claim 10 is directed to a digestive improvement kit comprising a fecal sampling kit, an intestinal microbiome analysis data, a processing unit and a web portal. Claim 23 is directed to a digestive improvement system comprising a hydrogen breath sensor, a fecal sampling kit, an intestinal microbiome analysis of a fecal sample, a methane sensor and a web portal.
With regard to claims 1 and 23, the Specification fails to adequately describe a care management system and a digestive improvement system comprising a fecal sampling kit (as in claims 1 and 23). The Specification at paragraph 26 , in reference to Figure 1, describes a system comprising fecal sampling kit. The Specification, at paragraphs 47-49 further describes the fecal sampling kit as one that can be used by a user and, including a container, a culture bag and a delivery package. Said fecal sampling kit is not described as comprised in a system.
The term “comprising” should be understood as meaning that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2163(II). As such, under the BRI of the claims, the recited fecal sampling kit is an essential element. A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time the invention was filed the available knowledge in the art did not teach processor-based systems comprising kits for obtaining biological samples as an integral part of said computer-based system. At the time the application was filed kits were known to be separate elements of a computer-based system and used to collect biological samples. See for example US 2007/0073113 to Squilla who teaches a health care system (kiosk) which dispenses a medical test kit, instructs the patient on how to perform the test and, after the patient has performed the test, the medical test kit is returned or deposited in the kiosk (see Squilla at ¶ 45 -55 and 111). US 2010/006387 to Bellante and US 2009/0137047 to Regan describe similar systems. 
With regard to claim 10, the Specification fails to adequately describe a digestive improvement kit comprising a fecal sampling kit  and, in addition to said kit an intestinal microbiome analysis data, a processing unit and an interactive web portal.  The Specification at paragraphs 47-49, in reference to Figure 3, describes the following:

Optionally the fecal sampling kit may also contain a sealable air and liquid impermeable bag 320 that the fecal sample container is placed into. The fecal sample container is placed into a delivery package 330 for mailing to a laboratory for analysis. In one embodiment of the care management system, the client will collect a fecal sample at selected time intervals. The collection of multiple focal samples will allow changes in the measured levels of hydrogen and/or methane to be correlated with changes in the intestinal microbiome. The processing unit will also be able to correlate the microbiome changes with levels of symptomology, the effectiveness and dosage of therapeutic drugs, the dietary changes of the client, and other personalized information.

As such, under the BRI of the claim the digestive improvement kit can comprise a “fecal sampling kit”. However, there is no description in the Specification for a kit that includes an intestinal microbiome analysis data, a processing unit and an interactive web portal. A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time the invention was filed the available knowledge in the art did not teach kits comprising a data, a processor and a web portal. At the time the application was filed health care or diagnostics kits consisted of a plurality of articles grouped together, capable of being assembled and brought together at the time of use. None of the articles in the kits available in the art include a processor, data, and/or a web portal. See for example US 9,766,243 to Scheefers, particularly (Figure 7 and col. 27, lines 50-55) and US 2014/0163341 to Christensen (paragraphs 19-25).
As such, the original disclosure does not reasonably convey possession of a kit comprising an intestinal microbiome analysis data, a processing unit and an interactive web portal.
Claims 2-9, 11, 13-16 and 26-30 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13-16, 23 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following rejection is maintained from the previous office action:
In claim 23, lines 6-8 the recitation of a system, comprising “an intestinal microbiome analysis....” is unclear with respect to the element of the system comprising said “microbiome analysis”.  The Specification at paragraphs 44-43 describes that the microbiome analysis represents the quantification of the bacterial population of a person’s gut. As such, the broadest reasonable interpretation of a “microbiome analysis” is that it comprises data or information. Since the claim does not recite a physical structure associated with the storage of the data, the scope of the claim with respect to the association of said data with the recited system is unclear. Clarification is requested.
For examination purposes, prior art teaching or suggesting data pertaining to the analysis of a microbiome will be interpreted as meeting the claimed limitations.
The rejections below constitute a new grounds of rejection and is based on further consideration of the claims and the amendments herein. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
1) The structural cooperative relationship between the fecal sampling kit with the rest of the system elements.

Claim 1 recites a system comprising a breath hydrogen gas sensor, a fecal sampling kit with a methane gas sensor or a hydrogen gas sensor, a processing unit in communication with a breath gas sensor device and the fecal gas sensor, an interactive web portal and a heart rate monitor or a blood pressure monitor which communicates with the processing unit. Firstly, a system or apparatus claim is a claim that defines different components that work together. A kit claim is a claim directed to a plurality of articles grouped together, capable of being assembled and brought together at the time of use. The claim fails to recite the structural cooperative relationship between the kit and the other components of the system to provide a set of elements that work together as a system and this omission renders the claim indefinite as to what is the physical structure of the recited system. Secondly, the claim fails to recite the structural cooperative relationship between the heart rate monitor or the blood pressure monitor with the processor so that said monitors “can communicate” with the processing unit. The mere recitation of a monitor “which communicates with a processing unit” does not provide the omitted relationship because the processing unit is not recited as configured to (programmed to) communicate with said monitors. Clarification is requested.
Claim 1, lines 10-12 recites: “c) a processing unit in communication with the breath gas sensor device and the fecal gas sensor that is configured to correlate changes in the exhaled hydrogen or methane level with the fecal off gassed methane or hydrogen level”.
 There is lack of antecedent basis in the claim for “the breath gas sensor device” and for “the fecal gas sensor”. Claim 1 recites “a breath hydrogen gas sensor or a breath methane gas sensor” (line 3) and, a fecal sampling kit with “a methane gas sensor or a hydrogen gas sensor” (line 6). The lack of antecedent basis in the recited sensors renders the claim indefinite as to what sensor or sensors is the processing  “in communication with”. Paragraph 6 of the as filed Specification describes that the 
Claim 1, lines 13-15 recite: “an interactive web portal in communication with the processing unit, wherein the portal is configured to communicate with the person and collect information about the person from the processing unit for a personalized database”. Firstly, the Applicant’s Specification refers to the “portal” and “web portal” as an interface which appears to be associated with a “platform” and, used to facilitate the interaction with a client and to provide interfaces. Said “platform” is described as including, amongst other, software modules running on a processor. See paragraphs 62, 63, 68 and 78-87. As such the broadest most reasonable interpretation of the term web portal in light of the Specification is that of a web-based interface which can be executed by a processor and provides means to interact with a client for the purpose of presenting data to a client and for enabling the client to enter data into the system.  However, the web portal is not a physical element that can be included as an element in a system and that can actively “communicate” with a person and a processor nor can a web portal per se collect information. The web portal is just an interface. Clarification is requested as to whether the claim requires that the system be configured to collect data from a user via a web portal or, whether the claim requires that the system and/or the processing unit be configured to provide a user interface via a web-portal for collection of data. Secondly, the recitation of collecting information “for a personalized database” is unclear as to whether the information collected is stored in a database or, whether said information is for building, populating or updating a database. Clarification is requested.
For examination purposes prior art teaching or suggesting systems configured to provide a web-based interface for interaction with a user, wherein said systems are configured to  store personal information in a database or record will be interpreted as meeting the claimed limitation.
Claim 1, lines 16-17 recite: “e) a heart rate monitor or a blood pressure monitor which communicates with the processing unit and provides structured data to the personalized database”.
Firstly, clarification is requested as to whether it is the monitor or the processor which provides the structured data. Secondly, the Applicant has not defined the tem “structured data”. The dictionary meaning of “Structured data” is highly organized data which communicates content (data) in an organized manner so that search engines can display the content in an attractive manner for example, in a web site. Heart rate and blood pressure monitors per se do not provide structured data. Raw or unstructured data, such as the data acquired by a heart rate and blood pressure monitor, needs to be manipulated and organized into structured data. Clarification is requested as to whether the claim requires that the  heart rate or blood pressure monitor be configured to provide data which is then transformed into structured data or, whether the claim that the processor be configured to transform the data provided by the sensors into structured data. Thirdly, there is lack of antecedent basis in the claim for “the personalized database” as claim 1 does not positively recite that the system includes a database or a personalized database. Clarification is requested.
For examination purposes, prior art teaching or suggesting a system configured to present data on a web-based interface or web site will be interpreted as meeting the claimed limitation of “providing structured data”.
Claim 2 recites: “.....the fecal sampling kit includes a fecal sample container and a delivery package which is configured to send the fecal sample container to a laboratory for an intestinal microbiome analysis”.
Firstly, the customary meaning of the term “delivery package” is an object or group of objects wrapped in paper or plastic, or packed in a box for distribution or shipment. A delivery package per se cannot be “configured to” send a container to a laboratory. However, a package containing a fecal sample container can be delivered to a laboratory. Clarification is requested as to whether the claim requires that the sample container be packaged for delivery to a laboratory or, whether the claim requires a delivery package which includes the sample container. Secondly, it is unclear what aspect of container provides an intestinal microbiome for analysis by the laboratory.  Thirdly, the Applicant has not defined the term “intestinal microbiome analysis”. The broadest most reasonable interpretation of this term in view of its customary meaning is an evaluation (analysis) of the catalog of microbial taxa associated with humans and their genes (microbiome). Even considering that the recited “container” include a fecal sample, which the claim does not recite, the microbiome of said fecal sample would have to be determined first and then analyzed. The Applicant is asked to clarify what aspect of a fecal sample container provides a microbiome that can be analyzed by a laboratory and what aspect of the microbiome is being “analyzed”.
Claim 3 recites: “The system according to Claim 2, wherein the fecal sample of the person is analyzed to determine an intestinal microbiome of the person at the time the fecal sample was taken”.
Clarification is requested as to what element of the system performs the analysis of the fecal sample to determine an intestinal microbiome or, whether it is the “laboratory” recited in claim 2 which performs the analysis. Clarification is requested as to what is the relationship between the “intestinal microbiome analysis” recited in claim 2 and the determined “intestinal microbiome” recited in claim 3. See rejection under 35 USC 112(a) above.
Claim 4 recites: “The system according to Claim 3, wherein the intestinal microbiome analysis of the person is stored in a data repository of the processing unit”. Firstly, as explained in the claim interpretation above, in claim 2, from which claim 4 depends, the recitation of “an intestinal microbiome analysis” is an intended outcome of sending the fecal sample to a laboratory and does not limit the scope of the claim because there is no actual step of analyzing recited in the claim. As such, in claim 4, it is unclear what is being stored in the data repository of the processing unit. Secondly, it is unclear whether the “intestinal microbiome analysis” recited as being stored in the data repository refers to data or, whether it refers to results pertaining to an analysis of the sample’s microbiome (see the analysis per se of the microbiome in the sample.  Clarification is requested.
For examination purposes prior art teaching or suggesting storing the data obtained from the analysis of a sample’s microbiome or, storing data pertaining the microbiome or microbiota of a sample will be considered as meeting the claimed limitation.
In claim 5, there is lack of antecedent basis in the claim for “the breath gas sensor”. None of claims 1-4, from which claim 5 depends, recite “a breath gas sensor”. Claim 1 recites “a breath hydrogen gas sensor or a breath methane gas sensor”. Clarification is requested.
In claim 6, there is lack of antecedent basis in the claim for “the breath gas sensor” and “the sensor device”. Claim 6 depends from claim 5, which as just explained, does not recite a breath gas sensor or a sensor device. Clarification is requested.
In claim 7, there is lack of antecedent basis in the claim for “the analyzed intestinal microbiome data”. Claim 7 depends from claims 2, 3 and 4. None of these claims recite “an analyzed intestinal microbiome data”. Clarification is requested.
Claim 8 recites: “The system according to Claim 7, wherein an exhaled hydrogen or methane level of the person measured after an ingestion of a known quantity of a designated carbohydrate is correlated with the analyzed intestinal microbiome data”.
There is lack of antecedent basis in the claim for “an exhaled hydrogen or methane level of a person measured after an ingestion of a known quantity of a designated carbohydrate”. Claim 8 depends from claims 2, 3, 4 and 7. None of these claims recite that  the measurement of the hydrogen or methane level takes place after an ingestion of a designated carbohydrate. Clarification is requested.
For examination purposes, prior art teaching or suggestion measuring an exhaled hydrogen or methane level of a person
Claim 10, recites: “A digestive improvement kit comprising: a) a fecal sampling kit that includes a fecal sample container, a delivery package for sending the fecal sample container to a laboratory for an intestinal microbiome analysis, and a fecal gas sensor device configured to measure a methane or hydrogen level off gassed from a fecal sample; b) an intestinal microbiome analysis data derived from a laboratory analysis of the fecal sample of a person, wherein the intestinal microbiome analysis data is stored in a processing unit; c) the processing unit is configured to correlate changes in the intestinal microbiome analysis data with changes in the off gassed methane or hydrogen level; and d) an interactive web portal in communication with the fecal gas sensor device, the processing unit, and the person and a heart rate monitor or a blood pressure monitor which communicates with the processing unit.
Firstly, clarification is requested as to whether the Applicant’s intention is to claim a kit or a system. A kit claim is a claim directed to a plurality of articles grouped together, capable of being assembled and brought together at the time of use. A system or apparatus claim is a claim that defines different components that work together. As currently amended, claim 10 recites a combination of elements that cannot physically constitute a kit since data, a processing unit and a web portal are not elements that can physically be grouped together along with a kit and, that are capable of being brought together at the time of use. Particularly data per se and a web portal are not even physical tangible elements that can be grouped with a kit and a processor. Secondly, the recitation of a “kit”, comprising “an intestinal microbiome analysis data” is unclear with respect to the element of the kit comprising said “microbiome analysis data”. Since the claim does not recite a physical structure associated with the storage of the data, the scope of the claim with respect to the association of said data with the recited kit is unclear. Clarification is requested. Thirdly, the Applicant’s Specification refers to the “portal” and “web portal” as an interface which appears to be associated with a “platform” and, used to facilitate the interaction with a client and to provide interfaces. Said “platform” is described as including, amongst is not a physical element that can be included as an element in a kit and that can actively “communicate” with a processing unit and, sensors and monitors. The web portal is just an interface. Clarification is requested as to whether the claim requires that the processing unit be configured to provide a web portal or, whether the claim requires that the  the processing unit be configured to provide a user interface via a web-portal.
For examination purposes, prior art teaching or suggesting processor-based system comprising data stored in a memory, and capable of interacting with a user via a web portal executed in a processor, wherein said systems are configured to analyze a biological sample received from a sample collection kit will be interpreted as meeting the claimed limitations.
Claim 14 recites: “.....wherein the processing unit is configured to receive and analyze a series of exhaled hydrogen or methane level measurements of the person and to correlate changes in the exhaled hydrogen or methane level with specific changes in the intestinal microbiome of the fecal sample”.
Since there is no recitation in neither claim 10 or claim 11, from which claim 14 depends, of a measurement of a series  of exhaled hydrogen or methane levels and, since there is no recitation in the claims that changes in said levels and in the intestinal microbiome are determined the scope of the claim is unclear as to what is being received, analyzed and correlated by the processor. Clarification is requested.
In claim 14, line 4 there is lack of antecedent basis in the claim for “the intestinal microbiome”. Claim 14 depends from claims 10 and 11.  Claim 10 recites “an intestinal microbiome analysis data”. 
In claim 14, lines 3-5 and in claim 16, line 4 the recitation that the processor is “configured to correlate changes .......with specific changes in the intestinal microbiome of the fecal sample” is unclear as to whether the “specific” changes require changes in the gene diversity of the microbiome, or changes in the taxonomic richness, diversity or evenness of the existing microbiota. The as filed Specification fails to provide guidance of what “specific” changes in the microbiome constitute. Clarification is requested. 
For examination purposes prior art teaching or suggesting the correlation of any change changes in the intestinal microbiome will be interpreted as meeting the claimed limitation.
Claim 16 recites: “The digestive improvement kit of Claim 11, wherein the processing unit is configured to receive and analyze a series of off gassed methane level measurements of the person and to correlate changes in the off gassed methane levels with specific changes in the intestinal microbiome, consumed dietary selections and a digestive discomfort level”. Since is no recitation in neither claim 10 or claim 11, from which claim 16 depends, of a measurement of a series of off gassed methane levels and, there is no recitation in the claims that changes in said levels and, in the intestinal microbiome, consumed dietary selections and a digestive discomfort level are determined the scope of the claim is unclear was what is being received, analyzed and correlated by the processor. Clarification is requested.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is the relationship between the fecal sampling kit with the rest of the system elements.
Claim 23 recites a system comprising a a hydrogen breath sensor, a fecal sampling kit, an intestinal microbiome analysis, a processing unit and an interactive web portal. A system or apparatus claim is a claim that defines different components that work together. A kit claim is a claim directed to a plurality of articles grouped together, capable of being assembled and brought together at the time of use. The claim fails to recite the structural cooperative relationship between the kit and the other components of the system to provide a set of elements that work together as a system and this omission renders the claim indefinite as to what is the physical structure of the recited system. Clarification is requested.
Claim 23, lines 12-15 recites: “e) the processing unit is further configured to extract, analyze and correlate for changes in a set of time related information received from the hydrogen sensor, the methane sensor and the intestinal microbiome and a heart rate monitor or a blood pressure monitor in communication with the processing unit”.
The recitation that the processing correlates changes in a set of time related information “received” form the intestinal microbiome is unclear since an “intestinal microbiome” is not a device from which a processor (physical element) can receive information from. The intestinal microbiome (or microbiodata) is a catalogue of the microbial taxa and their genes and, under the BRI interpretation an intestinal microbiome refers to data. See Ursell, L.K., et al.; “Defining the human microbiome”. Nutr Rev. 2012;70 Suppl 1(Suppl 1):S38-S44 for a detailed review of how the human microbiome is defined.
In addition, clarification is requested as to whether the information “received” includes information from a heart rate monitor or a blood pressure monitor or, whether these elements are separate elements of the system which are “in communication with the processing unit”.
For examination purposes the claim will be interpreted as requiring a processing unit configured to receive data from external devices including analysis devices and sensor devices and, 
In claim 23, line 14 there is lack of antecedent basis in the claim for “the intestinal microbiome” as the claim refers to “an intestinal microbiome analysis”. See line 6”. Clarification is requested.
Claim 23, line 16 recites that the system includes “.....a web portal in communication with the processing unit and the individual”.
The Applicant’s Specification refers to the “portal” and “web portal” as an interface which appears to be associated with a “platform” and, used to facilitate the interaction with a client and to provide interfaces. Said “platform” is described as including, amongst other, software modules running on a processor. See paragraphs 62, 63, 68 and 78-87. As such the broadest most reasonable interpretation of the term web portal in light of the Specification is that of a web-based interface which can be executed by a processor and provides means to interact with a client for the purpose of presenting data to a client and for enabling the client to enter data into the system. However, the web portal is not a physical element that can be included as part of a system and that can actively “communicate” with an individual and a processor. The web portal is just an interface. Clarification is requested as to whether the claim requires that the system be configured to communicate with an individual via a web portal or, whether the claim requires that the system and/or the processing unit be configured to provide a user interface via a web-portal for communication with an individual.
In claim 26, there is lack of antecedent basis in the claim for “the hydrogen sensor device”. Claim 23, from which claim 26 depends, recites “a hydrogen breath sensor device”. 
The Examiner suggests amending the claim to recite “the hydrogen breath sensor device”. Clarification is requested.
Claim 29 recites: “......wherein the processing unit is configured to receive and analyze the intestinal microbiomes of a series of fecal samples and to correlate changes in the microbiome with changes in the off gassed methane level measurements of those fecal samples”.
Since there is no recitation in 23, from which claim 29 depends, of a measurement of a series of fecal samples and, there is no recitation in the claims that changes in the intestinal microbiome and in the off gassed methane level measurements are determined, the scope of the claim is unclear as to what is being received, analyzed and correlated by the processor. Clarification is requested.
Claim 29, line 3-4 recite: “.....to correlate changes in the microbiome with changes in the off gassed methane level of those fecal samples”. Clarification is requested as to whether “those” fecal samples refers to the “series” of fecal samples recited in lines 2 and 3 or, whether it refers to a sub-set of the series of fecal samples. Clarification is requested. 
Claim 30 recites: “.....wherein the processing unit is configured to receive and analyze the intestinal microbiomes of a series of fecal samples and to correlate changes in the microbiome with changes in the off gassed methane level measurements of those fecal samples”. Since there is no recitation in neither claim 23 or claim 29, from which claim 30 depends, of a measurement of a series  of exhaled hydrogen and, there is no recitation in the claims that changes in said levels and in the microbiome are determined, the scope of the claim is unclear as to what is being received, analyzed and correlated by the processor. Clarification is requested.
Claims 9, 11, 13, 15, 27 and 28 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments.
Applicant’s response filed on March 2, 2021 has been considered. The rejection of claim 23 pertaining the recitation of “a system comprising....an intestinal microbiome analysis..” has been maintained from the previous office action as no amendments have  been made to overcome the issue .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 23, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0331641 to Bangera (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32 and 38; Figures 1 and 2).
With regard to claim 23, Bangera teaches a digestive improvement system (as in claim 23) (Abstract, ¶ 70; figure 1).
comprising:
a) a hydrogen breath sensor device configured to measure a hydrogen level in an exhalation of an individual and configured to communicate with a processing unit, 
d) a methane sensor that measures a methane level off gassed from the fecal sample, wherein the methane sensor is configured to communicate with the processing unit (¶ 26, 32, 36, 38 and 94-95; Figures 1-2). The system includes an analysis device for sampling and analyzing breath via artificial olfactometry as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 and 5,571,401 describe a gas sensor device including a hydrogen sensor. The gases identified by US 7,225,667 are listed in col. 3, lines 50-65, col. 9, lines 45-60 and col. 10, lines 15-30 and include alkanes.
b) a fecal sampling kit wherein (¶ 26, 30 and 40; Figure 1). The system includes sampling devices with containers for fecal matter and multiple sampling devices. Sampling devices are integrated with the analysis device which includes gas sensors as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 describes a gas sensor device (¶ 31, 38). 
c) an intestinal microbiome analysis of a  fecal sample of the individual communicated to the processing unit, wherein the fecal sample is taken concurrently with the exhaled hydrogen or methane level measurement  (¶ 25 and 70-71).
e) the processing unit is further configured to extract, analyze and correlate changes in a set of time related information received from the hydrogen sensor, the methane sensor and the intestinal microbiome and a heart rate monitor or a blood pressure monitor in communication with the processing unit  (¶ 47-52 and Figure 4). The system is configured to receive data from the analysis devices, analyze the data, integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation. The system is configured to receive multiple samples and operate continuously (¶ 28).
f) a web portal in communication with the processing unit and the individual (¶ 2, 38, 47 and 94-96; Figures 1-4).
With regard to claim 26, see Bangera at ¶ 26, 32, 36, 38, 94-95 and Figures 1-2. The system includes an analysis device for sampling and analyzing breath via artificial olfactometry as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 and 5,571,401 describe a gas sensor device including a hydrogen sensor. The gases identified by US 7,225,667 are listed in col. 3, lines 50-65, col. 9, lines 45-60 and col. 10, lines 15-30 and include alaknes.
With regard to claim 27, see Bangera at ¶ 39-40, 94-95 and Figures 1-4. The system is configured to receive information, analyze it and provide suggestions and interventions to a user.
With regard to claims 29 and 30, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze and integrate said data, establish a relationship between said data and, provide a recommendation. The system is configured to receive multiple samples and operate continuously and to receive personal information including dietary selections and medical data  (¶ 28, 39, 47 and 87).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in further view of US 2018/0316781 to Salem.
This is a new grounds of rejection and is based on further consideration of the claims and by the claim amendments herein.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32 and 38; Figures 1 and 2).
With regard to claim 1, Bangera teaches a care management system for a person having a chronic digestive disease  (Abstract, ¶ 70; Figure 1).
comprising:
a) a breath hydrogen gas sensor or a breath methane gas sensor configured to measure, respectively, an exhaled hydrogen or methane level of the person (¶ 26, 32, 36, 38 and 94-95; Figures 1-2). The system includes an analysis device for sampling and analyzing breath via artificial olfactometry as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 and 5,571,401 describe a gas sensor device including a hydrogen sensor. The gases identified by US 7,225,667 are listed in col. 3, lines 50-65, col. 9, lines 45-60 and col. 10, lines 15-30 and include alkanes.
b) a fecal sampling kit with a methane gas sensor or a hydrogen gas sensor configured, respectively, to measure an off gassed methane or hydrogen level from a fecal sample of the person (¶ 26, 29-30 and 40). The system includes containers for fecal matter and multiple sampling devices. Sampling devices are integrated with the analysis device which includes gas sensors as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 describes a gas sensor device (¶ 31 and 38). 
c) a processing unit in communication with the breath gas sensor device and the fecal gas sensor that is configured to correlate changes in the exhaled hydrogen or methane level with the fecal off gassed methane or hydrogen level  (¶ 36, 39, 64, 71 and 94-95; Figures 1-3;). The system integrates data from the sampling/analysis device, personal data and medical information of the patient to generate metadata.
d) an interactive web portal in communication with the processing unit, wherein the portal is configured to communicate with the person and collect information about the person from the processing unit for a personalized database (¶ 2, 38, 47 and 94-96; Figures 1-4).The system accepts data regarding the individual’s health status and data from the analysis devices and, integrates said data into an individual profile.
While Bangera teaches that the system continuously monitors microbial profiles including parameters of cardiovascular health (see Bangera at ¶ 70) and, Bangera teaches that the system accepts data regarding at least one metabolic state of the individual including hypertension (Bangera at ¶ 50), Bnagera does not teach that the system includes a heart rate monitor or a blood pressure monitor which communicates with the processing unit and provides structured data to the personalized database (as in claim 1).
Salem, however, teaches a system for the non-invasive assessment of  health attributes of a specific user or patient. The system includes a blood pressure monitor, a heart rate monitor or other medical assessment device and is configured to receive information including gas data emanating from the mouth, bowel or sweat glands of a patient (¶ 37-38, 45, 63, 69 and 121; Figures 1 and 2A). The system is configured to assess the collected and measured parameters and, to provide a recommendation to the user related to health based on said assessment (¶ 121).
Bangera and Salem are directed to health monitoring systems configured to receive health parameter data including cardiovascular related data and data pertaining gas emanating from the bowel and, to provide a recommendation to a user based on the data.
Thus, Bangera and Salem are directed to the same field of endeavor.
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera and Salem. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to monitoring parameters of cardiovascular health including hypertension (Bangera at ¶ 50 and 70). The skilled artisan would recognize that modifying Bangera to include a blood pressure 
C. Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera in view of US 2018/0316781 to Salem as applied to claim 1 above in further view of US 2015/0213193 to Apte (cited in the previous office action).
This is a new grounds of rejection and is based on further consideration of the claims and the claim amendments herein.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract. The system includes sampling devices which include containers for fecal matter (¶ 26, 30 and 40; Figure 1). With the provisions by Salem, the system includes a blood pressure monitor.
However, neither Bangera nor Salem teach that the fecal sampling kit includes a delivery package which is configured to send the fecal sample constrainer to a laboratory for an intestinal microbiome analysis (as in claim 2).
Apte teaches a system and a kit  for analyzing a microbiome of an individual  (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a packaging receptacle (e.g., a bubble mailer, an envelope, a parcel, etc.), with or without postage for delivery to the sample handling network (¶ 44; figure 4A).
Bangera in view of Salem as modified and Apte are directed to systems and kits for analyzing the microbiome of an individual.
Thus, Bangera as modified and Apte are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an 
With regard to claim 3, see Bangera at ¶ 25, 28, 32 and 70-71.
With regard to claim 4, see Bangera at ¶ 36, 39, 40 and 43.
With regard to claim 5-6, see Bangera at ¶ 26, 32, 36, 38, 94-95 and Figures 1-2). The system includes an analysis device for sampling and analyzing breath via artificial olfactometry as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 and 5,571,401 describe a gas sensor device including a hydrogen sensor. The gases identified by US 7,225,667 are listed in col. 3, lines 50-65, col. 9, lines 45-60 and col. 10, lines 15-30 and include alaknes.
With regard to claim 7, see Bangera at ¶ 47-52 and Figure 4. The system is configured to integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation.
With regard to claim 8, see Bangera at ¶ 26, 32, 36, 38 and 94-95; Figures 1-2.
With regard to claim 9, see Bangera at ¶ 39-40, 94-95 and figures 1-4. The system is configured to receive information, analyze it and provide suggestions and interventions to a user.
D. Claims 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera in further view of US 2015/0213193 to Apte (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32, 38; figures 1 and 2).
With regard to claim 10, Bangera teaches a digestive improvement kit comprising:
a) a fecal sampling kit that includes a fecal sample container and a fecal gas sensor device configured to measure a methane or hydrogen level off gassed form a fecal sample (¶ 26, 30, 40). The system containers for fecal matter and multiple sampling devices. Sampling devices are integrated with the analysis device which includes gas sensors as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 describes a gas sensor device (¶ 31, 38). 
b) an intestinal microbiome analysis data derived from a laboratory analysis of the fecal sample of a person, wherein the intestinal microbiome analysis data is stored in a processing unit (¶ 3, 25, 38 and 70-71).
c) the processing unit is configured to correlate changes in the intestinal microbiome analysis data with changes in the off gassed methane or hydrogen level (¶ 47-52 and Figure 4).The system is configured to integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation.
d) an interactive web portal in communication with the fecal gas sensor device, the processing unit, and the person and a heart rate monitor or a blood pressure monitor which communicates with the processing unit (¶ 2, 38, 47 and 94-96; Figures 1-4).The system accepts data regarding the individual’s health status and data from the analysis devices and, integrates said data into an individual profile. As shown in Figures 1-3, all elements of the system are “in communication” with the computational device
Bangera does not teach that the fecal sampling kit includes a delivery package for sending the fecal sample constrainer to a laboratory for an intestinal microbiome analysis (as in claim 10).
Apte, however, teaches a system and a kit  for analyzing a microbiome of an individual (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a packaging receptacle (e.g., a bubble mailer, an envelope, a parcel, etc.), with or without postage for delivery to the sample handling network (¶ 44; figure 4A).

Thus, Bangera and Apte are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an individual including collection containers for fecal samples may be modified to include a delivery package for returning the collected sample to perform the analysis (Apte at ¶ 37, 44 and Figure 4A).
With regard to claims 11 and 13, see Bangera at ¶ 26, 32, 36, 38 and 94-95 and Figures 1-2. The system includes an analysis device for sampling and analyzing breath via artificial olfactometry as described in US 7,255,677; 5,571,401 and 5,698,089 to Burch, Lewis and Freund, and US Patent Application 2008/0293997 which are incorporated by reference. US 7,225,677 and 5,571,401 describe a gas sensor device including a hydrogen sensor. The gases identified by US 7,225,667 are listed in col. 3, lines 50-65, col. 9, lines 45-60 and col. 10, lines 15-30 include alkanes.
With regard to claims 14 and 15, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze said data, integrate the data, establish a relationship between said data and provide a recommendation. The system is configured to receive multiple samples and operate continuously (¶ 28).
With regard to claim 16, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze the data, integrate said data, establish a relationship between said data and provide a recommendation. The system is configured to receive multiple samples and operate continuously and to receive personal information including dietary selections and medical data  (¶ 28, 39, 47 and 87).
E. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera as applied to claim 23 above in further view of US 2015/0213193 to Apte (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system. The system includes sampling devices which include containers for fecal matter (¶ 26, 30 and 40). 
Bangera does not teach that the fecal sampling kit includes a delivery package for sending the fecal sample constrainer to a laboratory for an intestinal microbiome analysis (as in claim 28).
However, Apte teaches a system and a kit  for analyzing a microbiome of an individual  (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a packaging receptacle (e.g., a bubble mailer, an envelope, a parcel, etc.), with or without postage for delivery to the sample handling network (¶ 44; figure 4A).
Bangera and Apte are directed to systems and kits for analyzing the microbiome of an individual.
Thus, Bangera and Apte are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an individual including collection containers for fecal samples may be modified to include a delivery package for returning the collected sample to perform the analysis (Apte at ¶ 37, 44 and Figure 4A).


35 USC 102 and 103 Rejections-Response to Arguments.
Applicant’s arguments filed on March 2, 2021 have been considered . The Applicant asserts that “none of the references cited discuss the element now in the independent claims 1, 10 and 23: “a heart rate monitor or a blood pressure monitor in communication with the processing unit”
A new grounds of rejection has been set forth for claim 1 which positively recites a heart rate monitor or a blood pressure monitor as an element of the system. It is noted however, that claims 10 and 23 do not positively recite said elements as part of the kit and the system, respectively. Claims 10 and 23 recite: “d) an interactive web portal in communication with the fecal gas sensor device, the processing unit, and the person and a heart rate monitor or a blood pressure monitor which communicates with the processing unit” and “the processing unit is further configured to extract, analyze and correlate for changes in a set of time related information received from the hydrogen sensor, the methane sensor and the intestinal microbiome and a heart rate monitor or a blood pressure monitor in communication with the processing unit”, respectively.
As the cited prior art to Bangera teaches a processor configured to receive, analyze and correlate data and, Bangera teaches web portal in communication with analysis and sensing devices, the rejection of claims 10 and 23 have been maintained from the previous office action.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Jose, P. A. and Raj, D. “Gut microbiota in hypertension.” Current opinion in nephrology and hypertension vol. 24,5 (2015): 403-9. 
Li, J., Zhao, F., Wang, Y. et al. Gut microbiota dysbiosis contributes to the development of hypertension. Microbiome 5, 14 (2017).

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                      /Lori A. Clow/Primary Examiner, Art Unit 1631